Case: 16-10584      Document: 00514033779         Page: 1    Date Filed: 06/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                      No. 16-10584
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 14, 2017

ANSON CHI,                                                                Lyle W. Cayce
                                                                               Clerk
                                                 Plaintiff-Appellant

v.

JOHN DOE #1, et al.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4836


Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *
       Anson Chi, Texas prisoner # 312275, moves for leave to proceed in forma
pauperis (IFP) in an appeal of the district court’s dismissal of his motions in
limine; for relief under Federal Rule of Civil Procedure 60(b); for leave to file a
42 U.S.C. § 1983 supplemental complaint; for reconsideration of the denial of
leave to amend his § 1983 complaint; to recuse; for a televised trial; and to
change the filing dates of his motions. Chi filed these motions after the district
court dismissed his § 1983 complaint as frivolous.                His IFP motion is a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10584     Document: 00514033779      Page: 2    Date Filed: 06/14/2017


                                  No. 16-10584

challenge to the district court’s certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Chi’s § 1983 complaint alleged a wide conspiracy among diverse
defendants to kill him by lethal injection, using a remote device, as he
recovered from injuries sustained by a bomb. The district court dismissed Chi’s
complaint pursuant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i) as
frivolous. We agree that Chi has not shown that he will present a nonfrivolous
issue on appeal with respect to the motions he filed following the dismissal of
his complaint.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, we deny his motion for leave to proceed IFP and dismiss the
appeal as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      Our dismissal of Chi’s appeal from the denial of the motions he filed
following the dismissal of his § 1983 complaint counts as a strike under
28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). Chi also received two strikes when the district court dismissed his
§ 1983 complaint as frivolous and we dismissed his appeal from the dismissal
of his § 1983 complaint as frivolous. Because he has accumulated at least three
strikes under § 1915(g), Chi is barred from proceeding IFP in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL
DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                         2